Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a base unit for use as part of a breathing circuit, the base unit including a control system configured to adjust one or more output parameters of the breathing circuit, said control system including an RFID interrogator and RFID tag, wherein the RFID tag is powered by a heater wire of the breathing circuit, in combination with the other limitations of the independent claim.
The closest prior art of record is Gradon et al. (US 2004/0079370) in view of Burnett et al. (US 2007/0106247). 
Gradon discloses a base unit (10) for use as part of a breathing circuit (Figure 5) including a heater wire (15); said base unit including: a heater plate (9, [0060]) and a control system (11) configured to adjust one or more output parameters of said breathing circuit ([0034]), said control system including a receiver adapted to receive data from a temperature sensor (temperature probe 17) in real time, in use said receiver receiving data relating to at least one sensed parameter of the gases measured by said sensor ([0034]) and said control system adjusting one or more of the output parameters of said breathing circuit according to said received data ([0067]). Gradon fails to explicitly disclose said control system including a receiver that is an RFID interrogator and a sensor that is an RFID tag, wherein the RFID tag is powered by the heater wire of the breathing circuit. Burnett teaches a fluid delivery system (10; Figure 1) that can be utilize to deliver gas to a patient ([0023]), the system comprising a control system (40) including an RFID interrogator (wireless I/O ports 48) adapted to interrogate and receive data from at least one RFID tag (sensor 120 having RFID tag) in real time ([0060]), in use said RFID interrogator receiving data relating to at least one sensed parameter of the fluid/gas being delivered measured by said at least one RFID tag ([0061]; [0068]) and said control system adjusting an output parameter according to said received data ([0068]). However, neither Gradon nor Burnett disclose that the RFID tag is powered by the heater wire . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783